Citation Nr: 1800953	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  09-23 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss prior to September 6, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to an increased disability rating in excess of 60 percent for sino-bronchial syndrome for the period prior to September 3, 2016.

3.  Entitlement to a disability rating in excess of 30 percent for right hip joint replacement (previously rated as right hip osteoporosis).

4.  Entitlement to a disability rating in excess of 30 percent for left hip joint replacement (previously rated as left hip osteoporosis.

5.  Entitlement to service connection for a respiratory disability other than sino-bronchial asthma, to include restrictive ventricular disease.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003, September 2003, May 2005, and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and Oakland, California.  

The issues were previously before the Board in March 2014 and October 2015. 

Through a March 2017 rating decision, the RO increased the Veteran's disability rating to 60 percent for sino-bronchial syndrome with the retroactive effective date of January 7, 2003.  In this regard, the RO found clear and unmistakable error in the September 2003 rating decision, which assigned a 10 percent disability rating for sino-bronchial syndrome.  As the evidence from the record at that time demonstrated that a 60 percent evaluation was warranted, the Veteran's 60 percent disability rated was given a retroactive effective date of January 7, 2003, the date the claim for service connection was received.

The Veteran was assigned a 100 percent disability rating for this condition through a November 2016 rating decision, with an effective date of September 3, 2016.  As the Veteran's disability rating has been increased to 60 percent for sino-bronchial syndrome since January 7, 2003, and has a 100 percent disability rating in effect since September 3, 2016, this is a partial grant of the Veteran's claim for an increased rating and the Veteran's claim has been characterized as shown in the "Issues" section of the title page.

The issue of service connection for a respiratory disability, other than sino-bronchial asthma disability, is REMANDED to the Agency of Original Jurisdiction (AOJ) and is addressed in the REMAND portion below.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the period prior to September 6, 2016, the Veteran manifested no worse than Level IX acuity in his right ear and Level VI acuity in his left ear.

2.  Since September 6, 2016, the Veteran manifested no worse than Level VIII acuity in his right ear and Level IX in his left ear.

3.  Throughout the period prior to September 3, 2016, the Veteran's sino-bronchial syndrome manifested by a FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.

4.  Throughout the period on appeal, the Veteran's right hip replacement has not manifested moderately severe residuals of weakness, pain, or limitation of motion.

5.  Throughout the period on appeal, the Veteran's left hip replacement has not manifested moderately severe residuals of weakness, pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for bilateral hearing loss, for the period prior to September 6, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss, for the period following September 6, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3. The criteria for a disability rating in excess of 60 percent for the period prior to September 3, 2016, for sino-bronchial asthma syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97 Diagnostic Code 6602 (2017).    

4.  The criteria for a disability rating in excess of 30 percent for the Veteran's right hip joint replacement have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5054 (2017). 

5.  The criteria for a disability rating in excess of 30 percent for the Veteran's left hip joint replacement have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5054 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
Bilateral Hearing Loss

Hearing loss is rated under the criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2017).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The Veteran was service connected for bilateral hearing loss by way of a July 2008 rating decision, and the disability was assigned a noncompensable rating.  In August 2008, the Veteran appealed the disability rating, claiming that the hearing loss condition is worse than stated.  In April 2009, a Statement of the Case (SOC) was issued, and the Veteran filed a timely substantive appeal in July 2009.  During the pendency of the appeal a December 2013 rating decision granted a higher rating of 40 percent, effective November 5, 2012.  In November 2016, the RO increased the evaluation of bilateral hearing loss to 50 percent disabling, effective September 6, 2016.

The Veteran is seeking a disability rating in excess of 40 percent prior to September 6, 2016, and in excess of 50 percent thereafter. 

First, the Board notes that a February 2017 medical opinion addressed the conflicting medical evidence in the record.  Specifically, there were conflicting private medical audiological findings which stated that 2 out of 3 audiological evaluations stated they were "not adequate for rating purposes."  See October 2010 Audiological Examination, June 2012 Audiological Examination and September 2013 Audiological Examination.  While the October 2010 audiological findings did not show the statement of inadequacy for rating, that examination was conducted using the NU-6 word list, similar to the other examinations.  

The author of the medical opinion found that none of the 3 private audiological examinations were adequate for rating purposes because the NU-6 word list is not the required speech test for VA rating purposes.  The author also found that the NU-6 results cannot be translated to a Maryland CNC word score.  As these examinations were determined inadequate for rating purposes, they will not be discussed herein.  In contrast, the author found that the June 2012 and September 2016 VA examinations were acceptable for rating purposes.

In the June 2012 VA examination, the audiology examination report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
30
45
60
65
50
LEFT
35
55
65
65
55

Average pure tone threshold was 50 in the right ear and 55 in the left ear.  Speech recognition was tested using the Maryland CNC word list, and the score was 94 percent discrimination in both the right and left ears.  The VA examiner noted that the use of speech discrimination score is appropriate for the Veteran.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4,000 Hz in both ears and with sensorineural hearing loss in the frequency range of 6,000 Hz or higher in both ears.

Evaluating the right ear under Table VI, the findings translate to Level I hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  Evaluating the left ear under Table VI, the findings translate to Level I hearing acuity in the left ear.  Id.  Applying these findings to Table VII, DC 6100, this equates to a 0 percent, or noncompensable, rating.

A review of the treatment records show that the Veteran's hearing was evaluated in November 2012 at the Fullerton Hearing Center.  The examiner submitted a letter on the Veteran's behalf stating that he had bilateral sensorineural hearing loss and the examination results.  In October 2013, the examiner submitted a letter stating that the word recognition testing used was the Maryland CNC word list.  The audiology examination report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
50
60
85
85
70
LEFT
75
75
75
75
75

Average pure tone threshold was 70 in the right ear and 75 in the left ear.  Speech recognition was tested using the Maryland CNC word list, and the score was 40 percent in the right ear and 70 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

As stated above, pursuant to 38 C.F.R. § 4.86(a), the numeric designation of hearing impairment using Table VIa may be used when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, if it results in the higher numeral.  Each ear will be rated separately.

Here, the Veteran's audiological results for the left ear qualify for the use of numeric designation under Table VIa as the pure tone threshold results are over 55 decibels in each of the four specified frequencies; however, to do so does not give the Veteran a higher numerical designation, but a lesser one.  As such, the Board will apply the audiological findings to Table VI to determine the evaluation percentage.  

Evaluating the right ear under Table VI, the findings translate to Level IX hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  Evaluating the left ear under Table VI, the findings translate to Level VI hearing acuity in the left ear.  Id.  Applying these findings to Table VII, DC 6100, this equates to a 40 percent rating.

In September 2016, the Veteran was afforded a VA examination pursuant to the October 2015 Board remand directives.  The audiology examination report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
50
85
105
105
86.25
LEFT
60
80
90
105
83.75

Average pure tone threshold was 86.25 in the right ear and 83.75 in the left ear.  Speech recognition was tested using the Maryland CNC word list, and the score was 52 percent in the right ear and 48 percent in the left ear.  The VA examiner noted that the use of speech discrimination score is appropriate for the Veteran, in both ears.  The examiner again diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4,000 Hz in both ears and with sensorineural hearing loss in the frequency range of 6,000 Hz or higher in both ears.

As stated above, pursuant to 38 C.F.R. § 4.86(a), the numeric designation of hearing impairment using Table VIa may be used when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, if it results in the higher numeral.  Each ear will be rated separately.

Here, the Veteran's audiological results for the left ear qualify for the use of numeric designation under Table VIa as the pure tone threshold results are over 55 decibels in each of the four specified frequencies; however, to do so does not give the Veteran a higher numerical designation, but a lesser one.  As such, the Board will apply the audiological findings to Table VI to determine the evaluation percentage.  

Evaluating the right ear under Table VI, the findings translate to Level VIII hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  Evaluating the left ear under Table VI, the findings translate to Level IX hearing acuity in the left ear.  Id.  Applying these findings to Table VII, DC 6100, this equates to a 50 percent rating.

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing and it is well documented that the Veteran's hearing loss has worsened since service connection.  The Veteran's Long Beach VAMC treatment records for hearing aids are incorporated into his claims file and show continued treatment.  These records are associated with the claims file and have been thoroughly reviewed; however, they do not show audiological findings that would warrant a disability rating in excess of 40 percent prior to the period of September 6, 2016 or in excess of 50 percent thereafter.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his service-connected hearing loss disability.  Again, however, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In this case, as explained above, the numeric designations do not correlate to a rating in excess of 40 percent prior to September 6, 2016 or in excess of 50 percent thereafter.  As such, the preponderance of the evidence is against the Veteran's claim for a schedular higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b).  

To the extent the Veteran's contentions constitute an argument for an extraschedular rating, the Board has considered that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity that impacts his ability to carry on conversations on a daily basis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Board therefore finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

Sino-Bronchial Syndrome

The Veteran contends that he is entitled to a disability rating in excess of 60 percent for the period prior to September 3, 2016.  The issue before the Board in October 2015 regarding this disability was entitlement to an initial rating in excess of 10 percent for sino-bronchial asthma for the period from January 7, 2003 to February 16, 2007, and in excess of 60 percent thereafter.  
 
Pertinent history for this service-connected disability shows that the Veteran was granted a 100 percent disability rating through a November 2016 rating decision, with an effective date of September 3, 2016.  As mentioned in the introduction, the RO increased the Veteran's disability rating to 60 percent for sino-bronchial syndrome with the retroactive effective date of January 7, 2003 through a March 2017 rating decision.  Therefore, the Veteran's claim is partially granted and the issue is now characterized as entitlement to a disability rating in excess of 60 percent for the period prior to September 3, 2016. 

The Veteran was initially granted service connection for sino-bronchial asthma in a September 2003 rating decision and assigned an initial rating of 10 percent, effective January 7, 2003.  As discussed above, the Veteran has been granted an initial disability rating of 60 percent.  

During the course of the claim, VA promulgated new regulations for the evaluation of disabilities of the respiratory system, including asthma, effective October 6, 2006.  68 Fed. Reg. 51,454 (Aug. 27, 2003) and 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  Although amendments were made to the criteria set forth in 38 C.F.R. § 4.96 in October 2006, the substance of Diagnostic Code (DC) 6602 has remained the same since October 7, 1996.  See 71 Fed. Reg. 52459 (Sept. 6, 2006).

Under the current DC 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71-80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma when an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602 (2017).

The Veteran was first given a VA examination for his respiratory condition in May 2003.  The Veteran presented with sino-bronchial condition.  The examiner conducted an in-person examination and found that a pulmonary function test (PFT) from April 1999 revealed a pattern consistent with restrictive ventilator dysfunction and mild dysfunction in FVC.  The PFT results showed that the FVC before the bronchodilator is 2.19 liters, post bronchodilator 2.03, and predicted value 3.00.  the FEV-1 before bronchodilator is 1.65 liters, and post-bronchodilator 1.56, predicted value 2.43.  The flow rate before the bronchodilator is 75 percent and after the bronchodilator it is 76%.  The interpretation of these results is that the Veteran has a mild restrictive lung disease.  The Documentation of PFT Study document showed that the FEV-1/FVC percentage was 75.34 before the bronchodilator and 76% after.  A February 2003 letter from his private physician showed that he received steroid therapy every two months.  Based on this examination, the Veteran was granted service connection and assigned a 10 percent disability rating, effective January 7, 2003 (later changed to a 60 percent disability rating, effective same date).

In June 2007, the Veteran was afforded a VA examination for his respiratory condition.  The examiner noted that the Veteran had constant steroid usage and noted the results from a December 2006 PTF, which showed FEV-1 at 1.15 liters and FVC and 1.34 liters.  Under the criteria for DC 6602, this examination would not warrant the Veteran a higher percentage than the 60 percent.

The Board reviewed the Veteran's post-service treatment records and found that in August 2008, the Veteran was given a pulmonary function analysis.  The results show FVC at 59 percent, FEV-1 at 51 percent and FEV-1/FVC at 86 percent.  The Board reviewed the Veteran's January 2009 treatment records from the National Jewish Health Center.  PFT was conducted and the FVC was 59.6 percent, the FEV-1 was 34.5 percent and the FEV-1/FVC was 57.8 percent.  These results do not show that the Veteran's disability warrants a rating in excess of 60 percent.

The Veteran was afforded another examination for his respiratory system in June 2009.  The examiner reviewed the medical records and conducted an in-person examination.  Here, the examiner noted that the Veteran was utilizing daily medical treatment that included a daily inhaled bronchodilator, daily inhaled anti-inflammatory, and a daily oral bronchodilator.  The examiner also found that the Veteran did not use parenteral steroids but used antibiotics 4 or more times per year and an inhaled steroid immunosuppressant at least daily.  A spirometry test was completed and the FEV1/FVC percentage was 81 percent.  Under the criteria for DC 6602, this examination would not warrant the Veteran a higher percentage than the 60 percent. 

The Veteran was again given a VA examination for his respiratory condition in June 2012.  Here, the examiner also conducted an in-person examination and reviewed the Veteran's medical records.  The examiner documented that the Veteran's condition required systemic (oral or parenteral) high dose (therapeutic) corticosteroids for control and daily inhalational bronchodilator therapy.  The Veteran's condition also required the use of antibiotics every 3 weeks.  PFT was performed and the results showed that pre-bronchodilator, the FEV-1 was 44 percent predicted, FVC was 45 percent predicted and FEV-1/FVC was 72 percent.  Post-bronchodilator, the FEV-1 was 51 percent predicted, FVC was 57 percent predicted, and FEV-1/FVC was 67 percent.  The examiner noted that the test result which most accurately reflects the Veteran's current pulmonary function is the FEV-1/FVC percentage.  Under the criteria for DC 6602, this examination would not warrant the Veteran a higher percentage than the 60 percent he was assigned for his initial rating.

The Veteran was given another VA examination in May 2014 for his respiratory condition.  The examiner conducted an in-person examination and reviewed the Veteran's electronic claims file.  The examiner noted that the Veteran's respiratory condition requires chronic low dose (maintenance) corticosteroids and inhaled medications.  The Veteran's respiratory condition requires the use of oral bronchodilators on a daily basis and antibiotics as needed.  PFT was not conducted because the Veteran had not been able to complete the study secondary to coughing and breathing problems; however, he had been able to complete PFT in the past.  This examination does not warrant a rating in excess of 60 percent.

VA and private clinical records during the period on appeal show continuous treatment for the Veteran's sino-bronchial condition.  In subsequent statements, the Veteran and his wife have stated that the Veteran's respiratory condition is poor.  The Veteran stated in an October 2014 VA 21-4138 Statement in Support of Claim that he may undergo a bronchoplasty to open up his airway.

Under the current criteria, and the criteria in effect prior to October 2006, the Board finds that an evaluation in excess of 60 percent for the period prior to September 3, 2016 is not warranted.  PFT results do not show a FEV-1 of less than 40 percent predicted or FEV-1/FVC less than 40 percent or more than 1 attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  In sum, the preponderance of the evidence is against a 100 percent evaluation for the period under both the old and new criteria.

Bilateral Hip Joint Replacement

The Veteran was granted service connection for osteoporosis of the right hip and the left hip with a noncompensable rating through a July 2008 rating decision and assigned an effective date of June 19, 2007.  The Veteran is no longer rated for osteoporosis of either hip, as he has had a total hip replacement.  The Veteran is currently rated under DC 5054, which encompasses hip replacements.

Pursuant to the October 2015 Board remand, the Veteran was ordered a VA examination.  Following this examination and newly obtained treatment records, the March 2017 SSOC assigned the Veteran a 100 percent disability rating from February 9, 2016 as the Veteran underwent a bilateral hip replacement.  A 30 percent evaluation was assigned from April 1, 2017, the first day following the 13-month period for which the temporary 100 percent evaluation was assigned.  

The Veteran, through his representative, argues that the bilateral hip joint replacement should be rated as 30 percent disabling with an effective date of June 19, 2007.

Under DC 5054, a 100 percent rating is granted for 1 year following implantation of a hip replacement (prosthesis) following a one month rating assigned under 38 C.F.R. § 4.30 after hospital discharge.  Thereafter, the condition will be rated on residuals according to symptomatology.  A 90 percent rating is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is warranted for symptoms of markedly severe residual weakness, pain, or limitation of motion following prosthesis implantation.  38 C.F.R. § 4.71a, DC 5054.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  Id.  Otherwise, a minimum rating of 30 percent is warranted.  Id.

Significantly, the Board notes that the Veteran's disability rating for a right and left hip replacement cannot pre-date the date of the actual hip replacement.  Therefore, his request to have a 30 percent disability rating for bilateral hip joint replacement with an effective date of June 19, 2007, is not possible.  The Board will instead analyze whether the Veteran is entitled to a disability rating in excess of 30 percent following the bilateral hip replacement.

The Veteran underwent a VA examination in September 2016 in which the examiner conducted an in-person examination and reviewed the Veteran's claims file.  The Veteran reported flare-ups which manifest in soreness in the site of the total right and left hip replacements.  He reported being unable to run.  The examiner conducted range of motion testing and found painful motion in both the right and left hip.  The examiner noted the range of motion in the right hip to be abnormal or outside of normal range.  Flexion was 0 to 115 degrees (normal is 0 to 115 degrees); extension was 0 to 30 degrees, which is normal; abduction was 0 to 45 degrees, which is normal; adduction was 0 to 25 degrees, which is normal; external rotation was 0 to 50 degrees (normal is 0 to 60 degrees); and internal rotation was 0 to 30 degrees (normal is to 40 degrees).  In the left hip, flexion was 0 to 125 degrees, which is normal; extension is 0 to 30 degrees, which is normal; abduction is 0 to 45 degrees, which is normal; adduction is 0 to 25 degrees, which is normal; external rotation is 0 to 60 degrees, which is normal; and internal rotation was 0 to 35 degrees (normal is 0 to 40 degrees).  While pain was noted on examination, it did not result in or cause functional loss.

There was no pain on weight bearing in either hip and no evidence of crepitus in either hip.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions in both hips, with no additional loss of function or range of motion thereafter.  Muscle strength was 5 out of 5 in all areas tested, in both hips, showing no reduction in muscle strength.  There was no ankylosis.

In the right hip, the examiner described the Veteran's pain as "mild, pressure-like pain, lateral side, hip."  In the left hip, the examiner described the Veteran's pain as "very mild, pressure, lateral side of hip."  The examination was conducted during a flare-up of both hips.  Based on this examination, the Veteran is appropriately rated at a 30 percent disability rating following the 13 months of 100 percent disability rating for the implantation and hospital discharge.

The Veteran has not submitted evidence showing that his condition approximates moderately severe residuals of weakness, pain, or limitation of motion to warrant a 50 percent disability rating.  The range of motion measurements documented in the examination do not approximate a "moderately severe" limitation of motion.

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a rating in excess of 30 percent for right hip joint replacement or left hip joint replacement.





	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss prior to September 6, 2016, and in excess of 50 percent thereafter, is denied.

Entitlement to a disability rating in excess of 60 percent for sino-bronchial syndrome for the period prior to September 3, 2016, is denied.

Entitlement to a disability rating in excess of 30 percent for a right hip joint replacement is denied.

Entitlement to a disability rating in excess of 30 percent for a left hip joint replacement is denied.


REMAND

Pursuant to the Board's October 2015 remand instructions, the Veteran underwent a VA medical examination in September 2016 to determine whether he had any other respiratory disorders, to include restrictive ventricular disease, and whether any identified respiratory disorders were related to service.  

The examiner found that the claimant has no obstructive or restrictive lung disease to indicate a diffusing capacity of the lungs for carbon monoxide (DLCO) testing.  The examiner explained that the Veteran was diagnosed with obstructive sleep apnea in 2000.  Specifically, he noted that the Veteran's sino-bronchial syndrome which can include sinusitis, bronchitis, and asthma and that sinusitis can cause nasal congestion which can lead to swelling and inflammation of the upper airway passages resulting in snoring and sleep apnea.  The examiner concluded that therefore, the respiratory disorder of obstructive sleep apnea is at least as likely as not related to his military service. 

The examiner, however, did not state whether the Veteran's obstructive sleep apnea was caused by the Veteran's service-connected sino-bronchial asthma syndrome.  While he stated that the sleep apnea is at least as likely as not related to military service, the examiner did not note an incident or diagnosis in service that would link the Veteran's sleep apnea to service.  Under these circumstances, an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a physician to review the Veteran's claims file and provide an addendum opinion as to the etiology of his current obstructive sleep apnea.  

After reviewing the record, the physician should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that any obstructive sleep apnea disability had its onset in service or is otherwise etiologically related to service, to include his legally presumed exposure to Agent Orange.

If not, is it at least as likely as not (50 percent probability or greater) that any current obstructive sleep apnea is proximately due to or the result of the Veteran's service-connected sino-bronchial asthma syndrome?

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

If aggravation is found, the examiner should address:  (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected sino-bronchial asthma syndrome.

A complete rationale should accompany each opinion provided.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
Department of Veterans Affairs


